         Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 1 of 6 PageID #:5048




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    LiiON LLC,

    Plaintiff,
                                                    Case No. 18-cv-6133
    v.
                                                    Judge Mary M. Rowland
    VERTIV GROUP
    CORPORATION et al.,

    Defendants.


                         MEMORANDUM OPINION AND ORDER

            On February 28, 2020, the magistrate judge issued a twenty-five (25) page

Report and Recommendation granting in part and denying in part Vertiv Group’s

(Vertiv) Motion for Discovery Sanctions. (R. 367). Neither party has filed an objection

to the court’s thorough and careful opinion, and this Court adopts it in its entirety. 1


A. Brief Background


            LiiON alleges in its Second Amended Complaint that it supplies “customers

with innovative stored energy solutions designed for data center, telecom,

uninterruptable power system, and cable and wind/solar applications.” (R. 135, 2d

Am. Compl. ¶ 2.) LiiON developed proprietary algorithms for controlling lithium-ion

systems, (Id. ¶¶ 40-41), and around 2014, entered into a joint venture with

Defendants so that LiiON’s technology could be integrated into battery cabinets. (Id.


1Parties have 14 days from the date of the Report and Recommendation to file objections.
See Fed. R. Civ. P. 72(a) & (b)(2). Failure to object constitutes a waiver of the right to
appeal. Tumminaro v. Astrue, 671 F.3d 629, 633 (7th Cir. 2011).
                                               1
  Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 2 of 6 PageID #:5049




¶¶ 60-67.) According to LiiON, Defendants misappropriated its trade secrets,

including “methods, software systems, and components operating together to form

the basis of LiiON’s lithium-ion smart solutions,” and divulged them to third parties,

including Samsung. (Id. ¶¶ 100-109.) That conduct was a violation of the parties’

mutual nondisclosure agreement. (Id. ¶¶176-79.) In response to the lawsuit, Vertiv

alleges LiiON breached a contract related to purchase orders for lithium-ion battery

cabinets, breached the implied covenant of good faith and fair dealing, and tortiously

interfered with business relationships. (R. 38, Counterclaims ¶¶ 37-79.)


      The magistrate judge has presided over the contentious discovery since

November 2018. (R. 26). During fact discovery, the parties filed a total of nine (9)

motions to compel and Vertiv filed an additional two (2) motions to enforce. With that

extensive knowledge of the case, the magistrate judge considered Vertiv’s Motion for

Discovery Sanctions. (R. 299).


B. Standard of Review


      Federal Rule of Civil Procedure 72 governs this Court’s review of rulings by

magistrate judges. For non-dispositive matters, the district court may only reverse a

magistrate judge’s order when the order is “clearly erroneous or is contrary to law.”

Fed. R. Civ. P. 72(a). When a magistrate judge submits a recommendation on a

dispositive motion and a party objects, the district court reviews it de novo. Fed. R.

Civ. P. 72(b). Whether a matter is dispositive or non-dispositive is determined by

reference to 28 U.S.C. § 636(b)(1)(A), which gives magistrate judges the power “to



                                          2
   Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 3 of 6 PageID #:5050




hear and determine any pretrial matter” with certain exceptions. See Adkins v. Mid-

Am. Growers, Inc., 143 F.R.D. 171, 176 (N.D. Ill. 1992) (“‘Dispositive’ is merely a term

used to describe the motions listed in subsection 636(b)(1)(A)....”). Those motions

excepted from § 636(b)(1)(A) are deemed dispositive under Rule 72(b). Id. The statute

specifically enumerates eight exceptions, including motions for judgment on the

pleadings, for summary judgment, and to dismiss for failure to state a claim upon

which relief may be granted. 28 U.S.C. § 636(b)(1)(A). At the same time “dispositive

orders are not strictly limited to those orders that formally resolve the eight matters

enumerated in the statute.” Lynchval Sys., Inc. v. Chi. Consulting Actuaries, Inc., No.

95 C 1490, 1996 WL 780492, at *4 (N.D. Ill. Dec. 11, 1996). Rather “[o]rders that have

the practical effect of necessarily resolving one of those eight matters ... are

considered dispositive of the merits.” Id. While dispositive matters may be heard by

a magistrate judge, the magistrate judge may only make proposed findings and

recommendations that are subject to de novo review by the district court. 28 U.S.C. §

636(b)(1)(B), (C).


      Although the motion at issue was entitled a Motion for Discovery Sanctions, it

requested dispositive relief including dismissal of LiiON’s claims. Therefore, the

magistrate judge issued a Report and Recommendation as opposed to a discovery

sanctions order. This court will therefore review the magistrate judge’s ruling de

novo. (R. 367 at 1, n.1). See Federal Rule of Civil Procedure 72(b)(3).




                                           3
   Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 4 of 6 PageID #:5051




C. Magistrate Judge’s Findings


       While Vertiv raised a host of alleged discovery violations by LiiON, the court

found a “small subset” of the conduct sanctionable. In terms of document production,

the court determined that LiiON’s failure to seek documents from Hoffman, Corcoran,

Hankin, Kostan, Sosin, Hehn and Kathy Gray sanctionable. The court rejected

Vertiv’s remaining arguments regarding document gathering and production. (R. 367

at 5-10).


       Next, Vertiv raised several instances of alleged misrepresentations by LiiON.

The court carefully considered but rejected each of Vertiv’s arguments that LiiON

made misrepresentations in Gray’s interrogatory responses and in various document

request responses. The judge did, however, find that LiiON made misrepresentations

in responding to document requests for communications with third parties. (Id., at

10-15) (See, Requests for Production 3, 5 & 43).


       Finally, the court considered Vertiv’s argument that LiiON engaged in

sanctionable conduct by failing to properly and timely complete the corporate

disclosures required by Federal Rule of Civil Procedure 7.1 and Local Rule 3.2. The

Court considered (a) the timing of the disclosure, (b) the timing of Mr. Barney’s

acquiring ownership interest in LiiON through an LLC, and (c) the deposition

testimony of Corcoran and Hoffman including the dates of those deposition relative

to Mr. Barney acquiring an ownership interest. The court further required Mr.

Barney, an officer of the court, to submit an affidavit detailing when he reviewed



                                          4
  Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 5 of 6 PageID #:5052




documents limited to Attorney’s Eyes Only (AEO) and whether he shared AEO

documents with any LiiON principals. After this thorough review of the record, the

court determined there was no discovery violation. (R. 367 at 15-19).


      This Court adopts all the magistrate judge’s aforementioned findings as

supported by the record.


D. Magistrate Judge’s Sanctions


      After determining that LiiON had engaged in some sanctionable conduct by

failing to collect responsive documents from the witnesses listed and by falsely stating

in its RFP responses that it possessed not documents with respect to agreements and

communications with third parties, the magistrate judge turned to fashioning an

appropriate sanction. The court first correctly noted that the “guiding principal in

this task is proportionality.” (R. 367 at 19, citing Goss Graphics Sys., Inc. v. DEV

Indus., Inc., 267 F.3d 624, 627 (7th Cir. 2001)). The court noted that it was not

required to impose the “least drastic sanctions” when addressing a party’s failure to

comply with discovery rules, but rather should assign a sanction that reflects the

severity of the misconduct. (Id. 19-20, citing Rice v. City of Chi., 333 F.3d 780, 784

(7th Cir. 2003). With the appropriate legal standards in mind, the court

recommended:


      a monetary sanction in the amount of half the reasonable fees Defendants
      incurred in deposing the seven witnesses from whom LiiON neglected to collect
      documents, given that their depositions presumably could have been more
      efficient and productive had LiiON gathered relevant documents from them in
      discovery. … [and] a sanction in the form of half the reasonable fees
      Defendants incurred in filing this motion. Additionally, given LiiON’s

                                           5
   Case: 1:18-cv-06133 Document #: 374 Filed: 05/08/20 Page 6 of 6 PageID #:5053




       misrepresentations with respect to the existence of third-party agreements,
       LiiON should be barred from referencing or offering any evidence in this case
       with respect to any third-party agreements it failed to identify or produce in
       discovery. This bar would not prevent Defendants from referencing or offering
       the same.

Id., at 23.


       This Court finds these recommended sanctions consistent with the law and

proportional to the established discovery violation. The Court adopts these sanctions

in full.




                                              E N T E R:


 Dated: May 8, 2020

                                              MARY M. ROWLAND
                                              United States District Judge




                                          6
